Name: Commission Regulation (EEC) No 1219/80 of 14 May 1980 laying down detailed rules for the application of Regulation (EEC) No 1203/80 as regards imports of preserved mushrooms originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/36 Official Journal of the European Communities 15 . 5 . 80 COMMISSION REGULATION (EEC) No 1219/80 of 14 May 1980 laying down detailed rules for the application of Regulation (EEC) No 1203/80 as regards imports of preserved mushrooms originating in Taiwan Tariff, originating in Taiwan , shall be issued on presen ­ tation of the document referred to in Article 1 of Regulation (EEC) No 1203/80 . 2 . Such document, which shall be drawn up in one of the languages of the Community, shall give the following details :  exporter (name, full address , country),  serial No,  reference year,  first consignee (name, full address, Member State),  country of origin ,  country of destination ,  place and date of embarkation and means of trans ­ port,  product,  quantify expressed as net weight ,  agency issuing document (name, full address, country),  stamp of agency and signature of relevant official . 3 . The document shall be presented along with the application for the import licence . It shall be retained by the agency issuing the licence . However, where the application for a licence relates to only part of the quantity stated on the document, the issuing agency shall state on the document the quantity in respect of which it has been used, stamp the document and return it to the party concerned . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (*), Having regard to Council Regulation (EEC) No 1203/80 of 13 May 1980 derogating from Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegeta ­ bles (3 ), and in particular Article 1 (2) thereof, Whereas Article 1 ( 1 ) of Regulation (EEC) No 1203/80 provides that in the case of imports of preserved mush ­ rooms originating in a country which has undertaken to supervise its exports of these products to the Community the import licence may be issued on pres ­ entation of a document issued by the competent agency of the exporting country in question ; Whereas Taiwan has undertaken to supervise its exports of preserved mushrooms to the Community ; whereas import licences for these products should be issued on presentation of such a document , in order to prevent deflections of trade ; Whereas , for reasons of good management, the infor ­ mation that must appear on the document and the administrative procedures necessary must be speci ­ fied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables , Article 2 Article 3a (2) of Regulation (EEC) No 2 1 04/75 (4 ) shall not be applicable . HAS ADOPTED THIS REGULATION : Article 1 1 . Import licences for preserved mushrooms falling within subheading 20.02 A of the Common Customs Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 16 May 1980 .(') OJ No L 73 , 21 . 3 . 1977 , p. 1 . (-') OJ No L 341 , 31 . 12 . 1979 , p. 1 . ( 3 ) See page 3 of this Official Journal . ( «) OJ No L 214, 12 . 8 . 1975 , p. 20 . 15 . 5 . 80 Official Journal of the European Communities No L 122/37 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1980 . For the Commission Finn GUNDELACH Vice-President